

Termination Agreement


 
This Termination Agreement (this “Agreement”), effective as of January 30, 2008,
is by and among IXI Mobile, Inc. (f/k/a Israel Technology Acquisition Corp.),
IXI Mobile (R&D) Ltd. (collectively: “IXI”) and A.A. Pearl Investments Ltd. (the
“Management Company”).
 
WHEREAS, IXI and the Management Company entered into a Management Services
Agreement dated April 11, 2006 (the “Management Services Agreement”) pursuant to
which the Management Company provided the Services through the service of Mr.
Israel Frieder;
 
WHEREAS, on July 2, 2007 the parties agreed to assign the Management Service
Agreement to IXI Mobile (R&D) Ltd;
 
WHEREAS, under the terms of the Management Services Agreement, IXI has the right
terminate the Management Services Agreement;
 
WHEREAS, IXI, the Management Company and Mr. Israel Frieder have agreed to
terminate the Management Services Agreement.
 
NOW THEREFORE, in consideration of the foregoing, the parties hereto agree as
follows. All capitalized terms not otherwise defined herein shall have the
meanings ascribed to them in the Management Services Agreement.
 
1. Termination. The Management Services Agreement is hereby terminated effective
as of the date of this Agreement.
 
2. Payments. Pursuant to the terms of Section 7.2.1 of the Management Services
Agreement, IXI shall pay the Management Company an aggregate monthly fee of
$17,500 per month plus applicable value added tax (the “Monthly Fee”) payable in
arrears on the first business day of each month for a period of twelve
consecutive months (the “Tail Period”), which Tail Period shall begin on the
effective date of the this Agreement and terminate of the date which is 12
calendar months from the effective date of this Agreement, for an aggregate
amount of $210,000 plus applicable VAT (such total amount, the “Aggregate Tail
Fee”), against issuance each month during the Tail Period of a valid tax receipt
by the Management Company. The Monthly Fee shall be paid in NIS and linked to
the US dollar based on the representative rate of exchange of the US dollar
known on the last day of the month to which the Monthly Fee applies. In Addition
the Company shall reimburse the Management Company for necessary and actual
business expenses incurred by the Management Company and Frieder in his role as
non-executive co-chairman, in accordance with the Company’s policies, as the
same shall change from time to time (the “Expenses”).
 
3. Continued Service. During the Tail period, the Management Company shall
continue to provide the Services solely through the person of Mr. Israel
Frieder, who will serve as IXI’s Non-Executive Chairman of the Board. In the
event that Mr. Frieder is not re-elected to serve on IXI’s Board of Directors
during the Tail Period or for any other reason is no longer a member of IXI’s
Board of Directors during the Tail Period, the Management Company shall continue
to make Mr. Frieder available during the Tail Period as a consultant to provide
those services as reasonably agreed by IXI’s Board of Directors and the
Management Company.
 

--------------------------------------------------------------------------------


 
4. Release. In consideration for the termination of the Management Services
Agreement and the entry into this Termination Agreement, the Management Company
(on its own behalf and on behalf of each of its directors, officers,
stockholders, employees, agents, affiliates, successors and assigns, including
but not limited to Mr. Israel Frieder) hereby releases, acquits and forever
discharges IXI, and each of its directors, officers, stockholders, employees,
agents, affiliates, and similar parties of each of its affiliates (collectively,
the “Released Parties”), and agrees to hold the Released Parties harmless, from
and against any claim, liability, demand, cause of action, cost, expense,
attorneys’ fees, damage, indemnity, right of recovery and obligation of every
kind and nature, in law, equity or otherwise, known and unknown, suspected and
unsuspected, disclosed and undisclosed, arising out of or in any way related to
any agreements, events, acts or conduct at any time prior to and including the
execution date hereof relating solely to obligations or payment owed or payable
to Mr. Frieder or the Management Company; provided that this Section 4 shall not
reduce or otherwise terminate the indemnity obligations of IXI with respect to
Mr. Frieder’s past, current or future service as a member of the Board of
Directors of IXI and as a result of this Agreement; provided further, that this
Section 4 shall not be read to release IXI from payment of any portion of the
Aggregate Tail Fee.
 
5. General Cooperation.  The Management Company and/or Mr. Frieder shall execute
such other documents and take such other actions as IXI shall reasonable request
including, but not limited to abiding by the Confidential Information, Invention
Assignment, Competition and Solicitation Undertaking attached hereto as Exhibit
A.
 
6. Miscellaneous.
 
(a) Governing Law; Jurisdiction. This Agreement shall be governed exclusively by
the laws of the State of Israel regardless of its conflict of law principles.
The parties consent to the exclusive jurisdiction and venue of the courts
sitting in Tel-Aviv for any lawsuit filed arising from or relating to this
Agreement.
 
(b) Entire Agreement. This Agreement embodies the entire agreement and
understanding between the parties hereto and supersedes all prior agreements,
and understandings relating to the subject matter hereof. If any provision of
this Agreement is determined to be invalid or unenforceable in any respect, such
determination will not affect such provision in any other respect or any other
provision of this Agreement, which will remain in full force and effect. This
Agreement may not be amended or otherwise modified or waived except by an
instrument in writing signed by both the Management Company and IXI. This
Agreement shall be binding as to the successors and assigns of each party
hereto, and may not be assigned by the Management Company without the consent of
IXI.

2

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first set forth above.
 



 
IXI Mobile, Inc.
       
By:
/s/ Lihi Segal     
 
Lihi Segal 
 
Its:
Chief Financial Officer        
IXI Mobile (R&D) Ltd.
       
By:
/s/ Lihi Segal  
 
Lihi Segal
 
Its:
Chief Financial Officer        
A.A. Pearl Investments Ltd.
       
By:
/s/ Israel Frieder  
 
Israel Frieder





Acknowledged and Agreed:




/s/ Israel Frieder
Israel Frieder


3

--------------------------------------------------------------------------------


 